Citation Nr: 0920194	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
disabling for right knee total knee arthroplasty (TKA), as of 
September 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from July 1970 to November 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2003 from the Department 
of Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida, which in part denied a rating in excess 
of 10 percent disabling for the Veteran's right knee 
disorder.  In July 2005, the Board remanded this matter for 
further development.

While the matter was pending, the RO in a September 2006 
rating decision granted a temporary total rating from July 
30, 2004 to August 31, 2005, with a 30 percent rating 
assigned as of September 1, 2005.  The 10 percent rating 
remained in effect prior to July 30, 2004.  The Board in an 
April 2008 decision disposed of the staged rating in effect 
prior to July 30, 2004 by granting this issue to 20 percent 
disabling, but remanded the remaining issue of entitlement to 
a rating in excess of 30 percent disabling as of September 1, 
2005 (following a period of temporary total disability) for 
further development.  Such has been completed and this matter 
is returned to the Board for further consideration.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the appellant if further action is 
required.


REMAND

Another remand is necessary in order to obtain evidence 
pertinent to this issue on appeal, which concerns whether a 
disability rating in excess of 30 percent disabling is 
warranted for the right knee as of September 1, 2005.

The matter was previously remanded in July 2005 and again in 
April 2008 to include obtaining additional records of post 
TKA surgery treatment, and to obtain a new VA examination.  
Thus far, the records which were obtained are noted to have 
been records from the July 30, 2004 surgery and postsurgery 
records up through early 2005, during which time he was in 
receipt of a temporary total disability rating.  There have 
been no records obtained since his temporary total rating 
expired on September 1, 2005.  After the most recent VA 
examination of April 2008 directed that records be obtained, 
the AOJ attempted to obtain records of VA treatment from the 
VA Medical Facility in Gainesville, Florida.  An October 2008 
written response from this facility indicated that the system 
of records named by the AOJ did not contain a record 
retrievable by the name or file number submitted by the AOJ.  

Subsequently the Veteran submitted a statement dated in 
February 2009, stating that he was being treated at the 
Pensacola VA Outpatient Clinic (JACC).  There is no record of 
an attempt to obtain records from this facility, only the 
unsuccessful attempt to acquire records from the other 
facility in Gainesville.  This action is found to be 
noncompliant with the United States Court of Appeals for 
Veterans Claims (Court) decision in Stegall v. West, 11 Vet. 
App. 268 (1998), thereby necessitating a remand for 
compliance.

In addition, although a VA examination was conducted in March 
2009, in light of the fact that the Veteran has alerted the 
VA to the existence of potentially pertinent records, 
reexamination may indicated to include review of the 
additional evidence if obtained.  Fulfillment of the VA's 
statutory duty to assist the appellant includes providing 
additional VA examination by a specialist when indicated, and 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AOJ should obtain records from the 
VA Medical Center(s), in Pensacola, 
Florida for any treatment of the Veteran's 
right knee disability from September 1, 
2005 to the present.  If the records are 
not available, that fact should be entered 
in the claims file.

2.  After completion of the above and if 
additional evidence is obtained, the AOJ 
should schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and extent of any disability 
resulting from his service- connected 
right knee TKA residuals.  The claims file 
should be made available to the examiner 
for review of the pertinent evidence in 
conjunction with the examination, 
particularly that which is obtained 
showing treatment after September 1, 2005.  
Any further indicated special studies 
should be conducted, to include X-rays.  
The examiner should record pertinent 
medical complaints, symptoms, and clinical 
findings, and note (1) whether the Veteran 
has chronic residuals consisting of severe 
painful motion or weakness in the affected 
extremity. (2) The condition and 
positioning of the right knee prosthesis 
shown by X-ray and (3) the active and 
passive range of motion of the right knee 
in degrees.  The examiner also should 
comment on the functional limitations 
caused by the Veteran's service-connected 
right knee disability.  It is requested 
that the examiner address the following 
questions: (a) Does the right knee 
disability, status post cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot be 
quantified, the examiner should so 
indicate.  Specifically, the examiner must 
address the severity of painful motion 
from intermediate degrees to severe.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain. (b) 
With respect to subjective complaints of 
pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the right knee; 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
knee due to pain attributable to the 
service-connected disabilities.  (c) The 
examiner must discuss what is the effect 
of all noted manifestations on the ability 
of the Veteran to perform average 
employment in a civil occupation.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  No action by the 
Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination, without good cause, may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




